Examiner Comment - Notice of Pre-AIA  or AIA  Status, and Drawings
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings were received on 09 November 2020. These drawings are acceptable.

Allowable Subject Matter
Claims 1-4, 6-9, 11-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest, whether alone or in combination, the claims as a whole. In particular, the closest prior art, Park et al. (US 2016/0338130), provides for an addition request and response (fig. 12, steps S1201-S1203; paras. 176-177) but does not provide for at least a response with a DRB and PDU session identity (Examiner notes a DRB is distinguished from an E-RAB (fig. 5; para. 79)). Additional prior art includes Baek et al. (US 2015/0043492) which discloses forwarding an RRC reconfiguration message from an SeNB to an MeNB to a UE (fig. 11, step S1105 Ack and step S1106; para. 202) and Ke et al. (WO 2015/065062) which discloses an RRC container from an SeNB to a UE (fig. 4, steps S403 and S404; para. 75). Examiner believes a double patenting rejection to parent U.S. Patent No. 10,843,772 is inappropriate, in particular for claims 6 and 16. Examiner notes the priority date of the claims is considered no earlier than 14 December 2016 based on RRC containers. The priority Chinese Applications 2016109428254 and 2016108766997 appear to lack support for RRC containers based on machine translation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462